Citation Nr: 1616270	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for sleep apnea.  

The Veteran testified before the undersigned Veterans Law Judge by videoconference in March 2016.  A transcript of his hearing has been associated with the claims file.


FINDING OF FACT

Sleep apnea is related to service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that service connection is warranted for obstructive sleep apnea, no further discussion of the VCAA is necessary.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in §3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to the claim.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reflect that mild obstructive airflow limitation was noted on pulmonary function tests in March 1987.  The provider noted that there was no change after inhaled bronchodilators.  

A September 1997 sleep study resulted in a diagnosis of severe sleep apnea syndrome.  

On VA examination in November 2004, decreased breath sounds were noted on evaluation of the lungs.  The examiner provided a diagnosis of asthma secondary to bronchial infection in 1985.  He indicated that the diagnosis was changed from obstructive airway disease because reversible airways obstruction was found on current pulmonary function tests.  

In September 2009, the Veteran's physician stated that the Veteran had a history of snoring, and that he had been told by his wife that he had snored since the late 1980's.  She indicated that there was reasonable doubt that the Veteran might have had obstructive sleep apnea prior to his diagnosis.

In March 2016, the Veteran submitted the report of an examination by his physician.  It was noted that the Veteran's service treatment records were reviewed.  She provided a diagnosis of obstructive sleep apnea.  She noted that this diagnosis was initially made in 1997, but that obstructive sleep apnea symptoms were indicated in the Veteran's records since at least 1985.  She indicated that the Veteran was diagnosed with respiratory obstructive airway disease in March 1987, and that there was a known correlation between obstructive airway disease or asthma, and obstructive sleep apnea.  She stated that the Veteran's symptoms had remained the same since 1985.

Upon review of the evidence pertaining to this claim, the Board concludes that service connection is warranted for obstructive sleep apnea.  In this regard, the Veteran's private physician has provided a well-reasoned and supported medical opinion linking the Veteran's sleep apnea to his diagnosis of obstructive airway disease during service.  Both the Veteran and his wife have competently described relevant symptoms during and since service.  Moreover, there is no medical evidence or opinion that counters the private physician's conclusions, and they are supported by the record.  Accordingly, having resolved doubt in favor of the Veteran, service connection for obstructive sleep apnea is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


